DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozyuk (US Pub No 2004/0251566 A1).
Re claim 1, Kozyuk shows a fine bubble generating device (Fig. 4, 400) which generates fine bubbles by mixing a liquid continuously supplied from a liquid supply source and a gas supplied from a gas supply unit, and which discharges a gas-liquid mixture obtained by mixing the fine bubbles and the liquid together, the fine bubble generating device comprising:
a bubble generator including a tubular body (415), a liquid introduction port (430), a gas introduction port (485), and a discharge port (435), the tubular body having a flow passage (425) for the liquid in the tubular body, the liquid (A) being introduced into the flow passage through the liquid introduction port (430), the gas (B) being introduced into the 
a gas supply unit including a compressor (paragraph 0060) and a gas supply port (at B), the compressor being configured to pressurize the gas, the gas pressurized by the compressor being supplied to the bubble generator through the gas supply port, wherein
the flow passage (425) of the bubble generator extends substantially along a same axis (CL) from the liquid introduction port (430) to the discharge port (435), a plurality of reduced diameter portions (445/480-455) each having an inner diameter reduced are provided to the flow passage (425) along a direction along which the liquid (A) flows, and gas-liquid mixing portions (470/at 435) are provided downstream of the respective reduced diameter portions (445/480-455) in a contiguous manner, each of the gas-liquid mixing portions (470/at 435) having an inner diameter larger than a minimum inner diameter of each of the plurality of reduced diameter portions (445/480-455), and
the gas introduction port (485) of the bubble generator is formed of a plurality of through holes arranged along a circumferential direction of an outer wall (415) of the tubular body (paragraph 0045), and 1s provided in a vicinity of a most upstream reduced diameter portion (445) of the plurality of reduced diameter portions (445/480-455) provided to the flow passage (425), and the gas introduction port (485) communicates with the gas supply port (at B) of the gas supply unit.
Re claim 2, Kozyuk shows in the flow passage (Fig. 4, 425) of the bubble generator, portions of the tubular body (415) which correspond to the most upstream reduced diameter portion (445), a gas-liquid mixing portion (470) which is contiguous with the most upstream reduced diameter portion, and a reduced diameter portion (480-455) which is contiguous with the gas-liquid mixing portion (470) are integrally and coaxially formed.
Re claim 3, Kozyuk shows the plurality of reduced diameter portions (Fig. 4, 445/480-455) of the bubble generator is formed such that the minimum inner diameter (at 
Re claim 4, Kozyuk shows the gas-liquid mixing portions (Fig. 4, 470/at 435) of the bubble generator are formed such that an inner diameter of a gas-liquid mixing portion (at 435) disposed downstream is larger than an inner diameter of a gas-liquid mixing portion (470) disposed upstream.
Re claim 5, Kozyuk shows the flow passage (Fig. 4, 425) of the bubble generator has, from an upstream side to a downstream side of the flow passage, a first reduced diameter portion (445), a first gas-liquid mixing portion (470) which is contiguous with the first reduced diameter portion, a second reduced diameter portion (480-455) which is contiguous with the first gas-liquid mixing portion (470), and a second gas-liquid mixing portion (at 435) which is contiguous with the second reduced diameter portion (480-455), and
the gas introduction port (485) of the bubble generator is provided in a vicinity of the first reduced diameter portion (445).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kozyuk (US Pub No 2004/0251566 A1) in view of Chen (US Pub No 2011/0215174 A1).
Re claim 6, Kozyuk discloses all aspects of the claimed invention but does not teach a shower head, the shower head being connected to the bubble generator through a hose connected to the discharge port of the bubble generator.
However, Chen shows a shower head (Fig. 2, 4) connected to a washing fluid supply structure (1) through a hose (Fig. 1, 5).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the bubble generator of Kozyuk connected to a shower head through a hose as shown in Chen so that the user can directly use bubble water fluid from the shower for cleaning (Chen – paragraph 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752